Citation Nr: 1700647	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  16-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

4.  Entitlement to service connection for major depressive disorder with psychotic features.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to a rating in excess of 10 percent for residual scars, right foot, status post hammertoe surgery, all toes except great toe.

8.  Entitlement to a rating in excess of 10 percent for residual scars, left foot, status post hammertoe surgery, all toes except great toe.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to December 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2013 and November 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a June 2016 letter the Veteran's attorney asked for an additional 90 days (beyond the 90 days noted in the April 2016 Board letter) in which to submit evidence.  The additional time was granted and in an August 25, 2016 letter the Veteran's attorney submitted additional evidence, waived initial consideration of such evidence by the RO, and waived additional time in which to submit further evidence or argument.  As such, the Board may proceed with the appeal.

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  Notably, in the August 2016 private opinion report, Dr. Henderson-Galligan opined that the Veteran's major depressive disorder with psychotic features (service connection for which is granted herein) prevents him from maintaining substantially gainful employment.  The issue of entitlement to a TDIU has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that in a March 2006 rating decision the RO denied service connection for PTSD.  The claim was denied on the basis that the Veteran is not diagnosed with PTSD.  Review of the record reflects that the Veteran has never been diagnosed with PTSD.  As such, the current claim of entitlement to service connection for major depressive disorder with psychotic features is considered a separate and distinct claim and not a claim to reopen.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Boggs v Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (a claim based on a new diagnosis will be considered a new claim).

The issues of entitlement to an increased rating for residual scars, right foot, status post hammertoe surgery, all toes except great toe, and residual scars, right foot, status post hammertoe surgery, all toes except great toe, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for degenerative disc disease of the lumbar spine, a right knee disability and a left knee disability; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the March 2006 rating decision does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for degenerative disc disease of the lumbar spine, a right knee disability and/or a left knee disability.

3.  It is at least as likely as not that the Veteran's major depressive disorder with psychotic features is etiologically related to service.

4.  It is at least as likely as not that the Veteran's tinnitus is etiologically related to noise exposure in service.

5.  It is at least as likely as not that the Veteran's tension headaches are caused by his major depressive disorder with psychotic features and tinnitus.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability is not new and material, and the claims is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for establishing service connection for major depressive disorder with psychotic features have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for establishing service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

With regard to applications to reopen previously denied claims, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare VAOPGCPREC 6-2014 with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the January 2009 letter provided notice of the elements of service connection and new and material evidence.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied.

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 556 U.S. 396 (2009).

The Board notes that VA medical opinions have not been obtained in connection with the Veteran's claims to reopen.  In this regard, although VA back and knee examinations were scheduled, the Veteran failed to appear without explanation for these examinations.  However, importantly, as new and material evidence has not been submitted, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(iii).  Therefore, no duty to assist examination provisions could have been violated.  See id.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed unless the evidence is inherently incredible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2006 rating decision, the RO denied the Veteran's claims for service connection for degenerative disc disease of the lumbar spine, a right knee disability and a left knee disability.  The Veteran was notified of the March 2006 denials by an April 2006 letter, but he did not appeal or submit new and material evidence within one year of the decision.  Accordingly, the March 2006 rating decision is final.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

No relevant service department records have been associated with the record since the March 2006 rating decision such that 38 C.F.R. § 3.156(c) would apply.  

The record reflects that the claims were denied in March 2006 on the basis that although the service treatment records reflect complaints of back and bilateral knee pain, there is no evidence that the current back and knee complaints are related to service.

The evidence added to the record since the March 2006 rating decision includes VA treatment records showing complaints of back pain.  A June 2013 VA treatment record reflects complaints of back pain that had been present 10 years.  Additionally, VA treatment records added to the record reflect that the Veteran had sutures on his left knee when he was nine years old, that he has a well healed scar on the left medial knee, and that his past medical history includes major surgery on his left knee.

This newly submitted evidence is not new and material.  The medical evidence showing current complaints of back pain is cumulative and redundant of the evidence previously of record, as such complaints were already of record at the time of the March 2006 denial.  The evidence showing that as of 2013 the back pain had been ongoing for 10 years is also not new and material evidence as it does not tend to substantiate the claim of entitlement to service connection for degenerative disc disease of the lumbar spine whatsoever.  Similarly, the complete lack of any evidence showing any current knee complaints, findings or diagnoses is also not new and material evidence because it tends to undermine, not support, the claim. 

In sum, as the evidence submitted since the March 2006 denial is not new and material, the claims for service connection for degenerative disc disease, a right knee disability, and a left knee disability are not reopened and the appeals are denied.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses and organic diseases of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

i. Major Depressive Disorder with Psychotic Features

The Veteran claims that he is entitled to service connection for depression.

A review of the service treatment records reflects no mental health complaints or findings.  The September 1994 service separation examination report reflects normal psychiatric examination.  The report of medical history for separation reflects that the Veteran denied depression or excessive worry and nervous trouble of any sort.

The post service medical evidence includes VA treatment records that show a diagnosis of and treatment for depressive disorder not otherwise specified and psychotic disorder not otherwise specified.  A past history of substance abuse problems was noted, as was the possibility of a current mood disorder.  A January 2016 VA treatment record notes that the Veteran was seen for complaints of having thoughts of harming loved ones.  He reported thinking he has been having these thoughts since the early 1990s.  He denied wanting to harm someone or having plans to harm anyone.  No VA examination was conducted.  

Lay statements submitted by the Veteran's sisters in August 2016 indicate that they had a good relationship with the Veteran growing up.  He was outgoing, personable and a good student.  After service his personality changed; he became irritable, depressed, isolated, distant, and had difficulty with employment and authority.

A June 2016 private psychological assessment indicates that the Veteran has a diagnosis of major depressive disorder, recurrent, severe, with psychotic features.  The private psychologist (Dr. Henderson-Galligan) opined that the Veteran's depression began during service and continued uninterrupted to the present.  Dr. Henderson-Galligan also noted that the Veteran separated from service due to misconduct.  Further, it was noted that VA treatment records dated in 2015-2016 reflect that the Veteran has psychotic disorder, that he has thoughts of harming others, and that he has had these thoughts since service.  Also noted were the statements of the Veteran's family members, who assert that the Veteran was outgoing, personable, family-oriented, and active in church prior to service.  When he came home, he was withdrawn, isolated, short-tempered, irritable, had a bad attitude and had difficulty maintaining employment.  

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim and is adequately supported by the evidence of record (discharge for misconduct, the Veteran's report of having thoughts of harming others since service, and family members' statements), service connection for major depressive disorder with psychotic features is warranted.  In this regard, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  As such, service connection for major depressive disorder with psychotic features is granted.

ii. Tinnitus

The Veteran contends that service connection is warranted for tinnitus because it is related to service.  The service records reflect that the Veteran's military occupational specialty (MOS) was a food service specialist.  He also had a marksmanship qualification badge with rifle bar.  

The service treatment records do not reflect any complaints or findings with respect to tinnitus; however, a February 1993 reference audiogram reflects that the Veteran was routinely exposed to hazardous noise.  

The post service VA medical evidence does not reflect any diagnosis of or treatment for tinnitus.  

An October 2014 VA audio examination notes that the Veteran reported bilateral high pitched tinnitus.  The examiner opined that while the Veteran may have tinnitus, because valid thresholds for hearing were not obtained on examination, the examiner was unable to opine as to the cause of the tinnitus.  

In an August 2016 private examination report, Dr. Skaggs noted that the Veteran reported exposure to loud noises during service, namely loud guns on the firing range, generators, military vehicles, motor pool and medical equipment.  The Veteran reported that he did not notice the tinnitus until 1998.  Dr. Skaggs opined that many cases of tinnitus are caused by cumulative effects of long term noise exposure, and there is a body of medical literature showing tinnitus can begin years after the initial trauma.  The Veteran indicated that the tinnitus was present prior to his post-service employment as a construction worker (he also indicated that he wore hearing protection during such employment).  Dr. Skaggs opined that it is more likely than not that the Veteran's auditory trauma during service led to the development of tinnitus.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the lay and medical evidence reflects that the Veteran currently has tinnitus.  While the Veteran has not reported that his tinnitus began in service and continued ever since, the private medical evidence indicates that the Veteran's tinnitus is due to noise exposure during service.  In this regard, although the Veteran's MOS does not specifically lend itself to hazardous noise exposure, the Veteran is competent to report his exposure to excessive noise and the 1993 audiogram reflects hazardous in-service noise exposure.  As such, in-service noise exposure is conceded.

The Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4) cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Here, the Board finds that the medical evidence, consisting of the private opinion in favor of the claim and the October 2014 VA opinion that an opinion regarding tinnitus could not be provided without resort to speculation because valid hearing thresholds were not obtained, is at least in equipoise as to whether the Veteran's tinnitus is causally related to his in-service acoustic trauma.  In essence, there is no medical opinion that the Veteran's tinnitus is not etiologically related to service.  Accordingly, the Board will grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

iii. Headaches

The Veteran contends that service connection for headaches is warranted.  

A review of the service treatment records reflects no complaints or finding with respect to headaches.  

The post service medical evidence includes July 2008 VA treatment records noting headaches.  A June 2013 VA treatment record reflects that the Veteran reported that he had had headaches (having something to do with his eyes/looking at things) for the past two weeks.  

The private medical evidence includes an August 2016 examination report which notes that the Veteran's headaches began in service in 1993.  He stated that at this time he began to feel anxious and depressed.  The Veteran reported that when his tinnitus flares up he gets a headache.  Dr. Skaggs indicated that patients with mental health conditions are more likely to develop headaches; this is because pain and mood are regulated by the same part of the brain.  Moreover, it is well established that mental disorders both cause and aggravate headaches.  Dr. Skaggs opined that it is at least as likely as not that the Veteran's headaches, diagnosed as tension headaches, are caused by his tinnitus and depressive disorder with psychotic features.  

Based on the foregoing, service connection for headaches is warranted.  There is evidence of a current diagnosis of headaches and medical evidence showing that the headaches are caused or aggravated by the tinnitus and depression, service connection for which has been granted in this decision.

The Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4) cf. Mariano, 17 Vet. App. at 312.  In this case, the medical evidence, consisting of the private opinion in favor of the claim and no medical opinion against the claim, tends to support the Veteran's claim for service connection for headaches.  Accordingly, the Board will grant service connection for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.



















      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been received, the claim of entitlement to service connection for degenerative disc disease of the lumbar spine is not reopened, and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a right knee disability is not reopened, and the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a left knee disability is not reopened, and the appeal is denied.

Entitlement to service connection for major depressive disorder with psychotic features is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tension headaches is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's residual scars, bilateral feet, status post hammertoe surgery, all toes except great toes, are each rated at 10 percent pursuant to Diagnostic Code 5282.  However, Diagnostic Code 5284, foot injuries, other, is also applicable and should be considered in the increased rating analysis.  

In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  

Further, in another recent case, Southall-Norman, No. 15-1357, 2016 WL 7240720 (Vet. App. December 15, 2016), the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  As such, it is applicable to Diagnostic Code 5284.

After review of the Veteran's VA foot examinations, the Board has determined that an additional VA foot examination is warranted in light of Correia and Southall-Norman.  

Finally, the record reflects that the Veteran receives treatment through VA.  The claims file contains VA treatment records dating to January 2016.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims on appeal.  All identified VA records should be added to the claims file, to include VA treatment records dating from January 2016 to the present.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's bilateral foot scar disabilities.  A copy of any notice of the examination should be included in the claims file if the Veteran fails to report for a scheduled examination. 

The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's foot scar disabilities in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by his service-connected foot scar disabilities. 

Range of motion testing should be undertaken for the feet.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  If limitation of motion is shown, the examiner should address whether the limitation of motion is due to the service-connected foot scar disabilities or other disability(ies).  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  The AOJ must then readjudicate the claims and, thereafter, if any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


